Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a CON of S.N. 16/655,068 (filed 10/16/19, now US 11,444,281), which application claims priority to KR 10-2018-0123269 (filed 10/16/18) and claims priority to KR 10-2019-0127697 (filed 10/15/19).
	Applicant should update the CON data at page 1 of the specification to reflect the above current data.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The Drawings filed 08/30/22 are approved by the examiner.
	The IDS statements filed 08/03/22 and 12/09/22 have been considered.  Initialed copies accompany this action. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In dependent claim 2, the terminology “single particulate structure” is indefinite.  Specifically, does such terminology refer to primary particles (as opposed to aggregated secondary particles), or does such require the lack of grain boundaries in the precursor (i.e. single crystal), or something else?  Clarification is required.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,444,281 (issued parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘281 are drawn to Ni-containing precursor active materials possessing the same core/intermediate/shell layer structure.  The elemental requirements of each layer are identical.  The instant claims are merely broader in scope in failing to require radially arranged primary particle for both the intermediate and shell layers.  Also, with respect to the instantly recited “shell portion comprises open pores…surface of the precursor”, the issued patent recites that the shell has a greater porosity than the intermediate layer (dependent claim 6).  The examiner submits that such equates to the claimed microstructure.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The instant claims are allowable over the prior art.
Yun et al KR 10-2018-0063860 (IDS filed 12/09/22) is the closest prior art of record.  Note that Yun US 11,355,745 is relied upon below as the English language equivalent.
Yun discloses an active material precursor material including a first porous core, a second core having a higher density than the first porous core and having a radial arrangement structure, and a shell layer (Abstract; Fig 1A-1b; Col 2, lines 1-15).  The reference teaches the presence of Ni-containing stoichiometries which overlap with the formula(s) instantly claimed (Col 1, lines 15-20; claims), and additionally teaches a “radially arranged” microstructure for both the intermediate (second core) and shell layers (Col 4, lines 48-50 and lines 58-59; Col 7, lines 1-5; Col 10, lines 50-55).  Particle sizes for the precursors are 9-20 microns (Col 5, lines 66-67).  Yun teaches that the shell layer may have a porosity of up to 10% (claim 1).
While the reference teaches a concentration gradient in the respective layers, the reference does not disclose or fairly suggest the instant limitation “…wherein each of the core portion and the intermediate layer portion contain a cation or anion different than that of the shell portion”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
December 14, 2022